Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/11/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the language “at least consisting of”. Examiner notes that as discussed in MPEP 2111.03 Transitional Phrases, “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim.” Therefore the use of Applicant’s terminology of at least consisting of is inconsistent with how the transitional phrasing of that language has been characterized. The additional language of “at least” prior to the closed language of “consisting of” is inconsistent with said transitional phrases intention. Examiner suggests modifying the language of “at least consisting of” to the accepted terminology of “comprising” which seems to be consistent with Applicant’s intention.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “one helix (38) faces the particle sensor (36) and the other is facing away from it”. However, there has been no claim language suggesting a second helix or a second winding previous to the claim language recited in line 2-3 of claim 4. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Examiner notes that it is likely a typographical error by Applicant’s representative and that claim 4 should depend from claim 3 which would cure the deficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hydac International, Filteraggregat 0F7 (hereinafter “Hydac”) in view of Wadeson et al., U.S. Patent Publication 2014/0326086 (hereinafter “Wadeson”).
In Reference to Claim 1: 
Hydac discloses a filter assembly (See, Pages 3-4, but focusing mainly on OF7CM) in particular used as a portable service unit for hydraulic applications, at least consisting of a motor-pump unit  (See, Fluid Drawing to the right), one outlet (14) of which is connected to a filter element in the main flow and the other outlet (out) of which is connected to a device for measuring particles in the fluid in the bypass flow having a particle sensor (CS1000), wherein as a component of the device for measuring particles there is a fluid line (the fluid line which connects auxiliary pump to second filter) of predeterminable length as a stilling section on the inflow side of the particle sensor (CS1000) in such a way that gases carried along in the fluid re-dissolve in the fluid, characterized in that the fluid line (38) of predeterminable length is accommodated in a 
Hydac fails to explicitly disclose wherein the predetermined length contains to form at least one winding.
However, in the same field of endeavor, Wadeson discloses a hydraulic circuit which features a device for detecting contaminants in the fluid using a CS1000 particle sensor and a filteration device that is helical in natures. See, Figure 6 which illustrates the sensor line being coiled at 55 before entering the filtration step.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Hydac with the teachings of Wadeson, specifically by adding the coiled conduit prior to the filtration line ( as depicted in Figure 6 of Wadeson) to the filteration circuit of  Hydac because such a modification would increase the length of the fluid line which is known to produce more accurate measurements by the particle sensor. See, Wadeson Paragraph [0040].
In Reference to Claim 2: 
Hydac as modified further discloses characterized in that the respective winding is formed by a helix. See, Wadeson Figure 6 and Paragraph [0040].
In Reference to Claim 6: 
Hydac further discloses a further filter element is installed between the output of the stilling section and the input of the particle sensor. See, Hydac’s Figure of the filtration system labeled OF7CM where the filter element is located between the auxiliary stream hydraulic pump and the particle sensor CS 1000. 
In Reference to Claim 7: 

In Reference to Claim 8-10:
	Hydac further disclose wherein the hydraulic circuit features two hydraulic pumps which safeguard the fluid supply in the main flow and in the bypass flow and a pressure relief valve is installed in a secondary branch downstream of the bypass hydraulic pump wherein the main flow hydraulic pump is protected by a counterbalance valve.  See, Hydac OF7CM Figure which illustrates a hydraulic circuit featuring all these configurations. 
	In Reference to Claim 11:
	Hydac further discloses a fluid connection downstream of the filter element located in the main flow the fluid connection preferably provided with a throttle or orifice, is routed to the inlet side of the main hydraulic pump, serving as a dry-run protection. See, Hydac Figure OF7K which illustrates a throttle in the hydraulic fluid circuit. Examiner notes that it is well known in the field of industry to place a throttle or control orifice, usually a type of check valve, routed on the inside of the main hydraulic pump to prevent dry run.
In Reference to Claim 12: 
Hydac further disclose the use of single van pumps. See, Figures in Hydac which illustrate the pump type. 


Allowable Subject Matter
3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745